Exhibit 10.17

 



NONQUALIFIED STOCK OPTION AGREEMENT

PURSUANT TO THE

CISION LTD. 2017 OMNIBUS INCENTIVE PLAN

 

 

*   *   *   *   *

 

Participant:                                                      

 

Grant Date:                                                       

 

Per Share Exercise Price:                                  

 

Number of Shares subject to this Option:                                     

 

 

*   *   *   *   *

 

 

THIS NON-QUALIFIED STOCK OPTION AWARD AGREEMENT (this “Agreement”), dated as of
the Grant Date specified above, is entered into by and between Cision Ltd., an
exempted company incorporated in the Cayman Islands with limited liability (the
“Company”), and the Participant specified above, pursuant to the Cision Ltd.
2017 Omnibus Incentive Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and

 

WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Non-Qualified Stock Option provided for
herein to the Participant.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:

 

1.                  Incorporation By Reference; Plan Document Receipt. This
Agreement is subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time unless such amendments are expressly intended not to apply to
the Award provided hereunder), all of which terms and provisions are made a part
of and incorporated in this Agreement as if they were each expressly set forth
herein. Any capitalized term not defined in this Agreement shall have the same
meaning as is ascribed thereto in the Plan. The Participant hereby acknowledges
receipt of a true copy of the Plan and that the Participant has read the Plan
carefully and fully understands its content. In the event of any conflict
between the terms of this Agreement and the terms of the Plan, the terms of the
Plan shall control. No part of the Option granted hereby is intended to qualify
as an “incentive stock option” under Section 422 of the Code.

 



 1 

 

 

2.                  Grant of Option. The Company hereby grants to the
Participant, as of the Grant Date specified above, a Non-Qualified Stock Option
(this “Option”) to acquire from the Company at the Per Share Exercise Price
specified above, the aggregate number of shares of Common Stock specified above
(the “Option Shares”). Except as otherwise provided by the Plan, the Participant
agrees and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason. The
Participant shall have no rights as a stockholder with respect to any shares of
Common Stock covered by the Option unless and until the Participant has become
the holder of record of such shares, and no adjustments shall be made for
dividends in cash or other property, distributions or other rights in respect of
any such shares, except as otherwise specifically provided for in the Plan or
this Agreement.

 

3.                  Vesting and Exercise.

 

(a)               Vesting. Subject to the terms of the Plan and the provisions
of Section 3(b) and Section 3(c) hereof, the Option shall vest and become
exercisable as follows, provided that the Participant has not incurred a
Termination prior to each such vesting date:

 

Vesting Date Percentage of Options

[_]

 

[_]

 

[_]

 

[_]%

 

[_]%

 

[_]%

 

[_] [_]%

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on each applicable vesting date. Upon expiration of the Option, the
Option shall be cancelled and no longer exercisable.

 

(b)               Committee Discretion to Accelerate Vesting. Notwithstanding
the foregoing, the Committee may, in its sole discretion, provide for
accelerated vesting of the Option at any time and for any reason.

 

(c)               Expiration. Unless earlier terminated in accordance with the
terms and provisions of the Plan and/or this Agreement, all portions of the
Option (whether vested or not vested) shall expire and shall no longer be
exercisable after the expiration of ten (10) years from the Grant Date.

 

4.                  Termination. Subject to the terms of the Plan and this
Agreement, the Option, to the extent vested at the time of the Participant’s
Termination, shall remain exercisable as follows:

 

(a)               Termination due to Death or Disability. In the event of the
Participant’s Termination by reason of death or Disability, the vested portion
of the Option shall remain exercisable until the earlier of (i) one (1) year
from the date of such Termination, and (ii) the expiration of the stated term of
the Option pursuant to Section 3(c) hereof; provided, however, that in the case
of a Termination due to Disability, if the Participant dies within such one (1)
year exercise period, any unexercised Option held by the Participant shall
thereafter be exercisable by the legal representative of the Participant’s
estate, to the extent to which it was exercisable at the time of death, for a
period of one (1) year from the date of death, but in no event beyond the
expiration of the stated term of the Option pursuant to Section 3(c) hereof.

 



 2 

 

 

(b)               Involuntary Termination Without Cause. In the event of the
Participant’s involuntary Termination by the Company without Cause, the vested
portion of the Option shall remain exercisable until the earlier of (i) ninety
(90) days from the date of such Termination, and (ii) the expiration of the
stated term of the Option pursuant to Section 3(c) hereof.

 

(c)               Voluntary Resignation. In the event of the Participant’s
voluntary Termination (other than a voluntary Termination described in Section
4(d) hereof), the vested portion of the Option shall remain exercisable until
the earlier of (i) ninety (90) days from the date of such Termination, and (ii)
the expiration of the stated term of the Option pursuant to Section 3(c) hereof.

 

(d)               Termination for Cause. In the event of the Participant’s
Termination for Cause or in the event of the Participant’s voluntary Termination
after an event that would be grounds for a Termination for Cause, the
Participant’s entire Option (whether or not vested) shall terminate and expire
upon such Termination.

 

(e)               Treatment of Unvested Options upon Termination. Any portion of
the Option that is not vested as of the date of the Participant’s Termination
for any reason shall terminate and expire as of the date of such Termination.

 

5.                  Method of Exercise and Payment. Subject to Section 8 hereof,
to the extent that the Option has become vested and exercisable with respect to
a number of shares of Common Stock as provided herein, the Option may thereafter
be exercised by the Participant, in whole or in part, at any time or from time
to time prior to the expiration of the Option as provided herein and in
accordance with Sections 6.4(c) and 6.4(d) of the Plan, including, without
limitation, by the filing of any written form of exercise notice as may be
required by the Committee and payment in full of the Per Share Exercise Price
specified above multiplied by the number of shares of Common Stock underlying
the portion of the Option exercised.

 

6.                  Non-Transferability. The Option, and any rights and
interests with respect thereto, issued under this Agreement and the Plan shall
not be sold, exchanged, transferred, assigned or otherwise disposed of in any
way by the Participant (or any beneficiary of the Participant), other than by
testamentary disposition by the Participant or the laws of descent and
distribution. Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit the Option to be Transferred to a Family Member for no value,
provided that such Transfer shall only be valid upon execution of a written
instrument in form and substance acceptable to the Committee in its sole
discretion evidencing such Transfer and the transferee’s acceptance thereof
signed by the Participant and the transferee, and provided, further, that the
Option may not be subsequently Transferred other than by will or by the laws of
descent and distribution or to another Family Member (as permitted by the
Committee in its sole discretion) in accordance with the terms of the Plan and
this Agreement, and shall remain subject to the terms of the Plan and this
Agreement. Any attempt to sell, exchange, transfer, assign, pledge, encumber or
otherwise dispose of or hypothecate in any way the Option, or the levy of any
execution, attachment or similar legal process upon the Option, contrary to the
terms and provisions of this Agreement and/or the Plan shall be null and void
and without legal force or effect.

 



 3 

 

 

7.                  Governing Law. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to the choice of law principles thereof.

 

8.                  Withholding of Tax. The Company and/or its Subsidiaries
shall have the power and the right to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy any
federal, state, local and foreign taxes of any kind (including, but not limited
to, the Participant’s FICA and SDI obligations) which the Company and/or its
Subsidiaries, in its sole discretion, deems necessary to be withheld or remitted
to comply with the Code and/or any other applicable law, rule or regulation with
respect to the Option and, if the Participant fails to do so, the Company may
otherwise refuse to issue or transfer any shares of Common Stock otherwise
required to be issued pursuant to this Agreement. Any minimum statutorily
required withholding obligation with regard to the Participant may be satisfied
by reducing the amount of cash or shares of Common Stock otherwise deliverable
upon exercise of the Option.

 

9.                  Entire Agreement; Amendment. This Agreement (including the
Restrictive Covenant Agreement), together with the Plan, contains the entire
agreement and understanding between the parties hereto with respect to the
subject matter contained herein, and supersedes and preempts any prior
understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof in any way,
provided, that any other confidentiality, non-competition, non-solicitation,
inventions, or work product obligations of the parties or their respective
Affiliates shall not be so superseded or preempted, and provided further that
the provisions of this Agreement are in addition to and not lieu of any such
other provisions. No modification, amendment or waiver of any provision of this
Agreement shall be effective against the Company or Employee unless such
modification, amendment or waiver is approved in writing by the Company and
Employee; provided that the Company may modify, amend or waive any provision of
this Agreement without the consent of Employee unless such amendment,
modification or waiver would adversely affect the rights of Employee hereunder.

 

10.              Notices. Any notice hereunder by the Participant shall be given
to the Company in writing and such notice shall be deemed duly given only upon
receipt thereof by the General Counsel of the Company. Any notice hereunder by
the Company shall be given to the Participant in writing and such notice shall
be deemed duly given only upon receipt thereof at such address as the
Participant may have on file with the Company.

 

11.              No Right to Employment. Any questions as to whether and when
there has been a Termination and the cause of such Termination shall be
determined in the sole discretion of the Committee. Nothing in this Agreement
shall interfere with or limit in any way the right of the Company, its
Subsidiaries or its Affiliates to terminate the Participant’s employment or
service at any time, for any reason and with or without Cause.

 



 4 

 

 

12.              Transfer of Personal Data. The Participant authorizes, agrees
and unambiguously consents to the transmission by the Company (or any
Subsidiary) of any personal data information related to the Option awarded under
this Agreement for legitimate business purposes (including, without limitation,
the administration of the Plan). This authorization and consent is freely given
by the Participant.

 

13.              Compliance with Laws. The issuance of the Option (and the
Option Shares upon exercise of the Option) pursuant to this Agreement shall be
subject to, and shall comply with, any applicable requirements of any foreign
and U.S. federal and state securities laws, rules and regulations (including,
without limitation, the provisions of the Securities Act, the Exchange Act and
in each case any respective rules and regulations promulgated thereunder) and
any other law or regulation applicable thereto. The Company shall not be
obligated to issue the Option or any of the Option Shares pursuant to this
Agreement if any such issuance would violate any such requirements.

 

14.              Section 409A. Notwithstanding anything herein or in the Plan to
the contrary, the Option is intended to be exempt from the applicable
requirements of Section 409A of the Code and shall be limited, construed and
interpreted in accordance with such intent.

 

15.              Binding Agreement; Assignment. This Agreement shall inure to
the benefit of, be binding upon, and be enforceable by the Company and its
successors and assigns. The Participant shall not assign (except in accordance
with Section 6 hereof) any part of this Agreement without the prior express
written consent of the Company.

 

16.              Headings. The titles and headings of the various sections of
this Agreement have been inserted for convenience of reference only and shall
not be deemed to be a part of this Agreement.

 

17.              Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument.

 

18.              Further Assurances. Each party hereto shall do and perform (or
shall cause to be done and performed) all such further acts and shall execute
and deliver all such other agreements, certificates, instruments and documents
as either party hereto reasonably may request in order to carry out the intent
and accomplish the purposes of this Agreement and the Plan and the consummation
of the transactions contemplated thereunder.

 

19.              Severability. The invalidity or unenforceability of any
provisions of this Agreement in any jurisdiction shall not affect the validity,
legality or enforceability of the remainder of this Agreement in such
jurisdiction or the validity, legality or enforceability of any provision of
this Agreement in any other jurisdiction, it being intended that all rights and
obligations of the parties hereunder shall be enforceable to the fullest extent
permitted by law.

 

20.              Acquired Rights. The Participant acknowledges and agrees that:
(a) the Company may terminate or amend the Plan at any time; (b) the award of
the Option made under this Agreement is completely independent of any other
award or grant and is made at the sole discretion of the Company; (c) no past
grants or awards (including, without limitation, the Option awarded hereunder)
give the Participant any right to any grants or awards in the future whatsoever;
and (d) any benefits granted under this Agreement are not part of the
Participant’s ordinary salary, and shall not be considered as part of such
salary in the event of severance, redundancy or resignation.

 



 5 

 

 

21.              Restrictive Covenants. In further consideration of the Award
granted to Participant hereunder, Participant acknowledges and agrees to be
bound by the terms of certain restrictive covenants as set forth in Exhibit A
attached hereto (the "Restrictive Covenant Agreement").

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 



  CISION LTD.           By:                          Name:   Title:            
  PARTICIPANT                           Name:    

 

 



 7 

